CoRRigan, J.,
concurring. I am in agreement with the judgment of the majority allowing the writ of prohibition, but, in my view, an additional important reason exists for that conclusion.
The three branches of our state government, the executive, the legislative and the judicial, are coordinate. No one of the three is subordinate to the other. Each derives its authority from the Ohio Constitution.
The Governor is vested with the supreme executive power of this state. He is required by the Constitution to see that the laws are faithfully executed.
The judicial branch does not have the power or authority to control or to infringe upon the executive power of the Governor within the area of authority alloted to him by the Constitution to exercise his judgment and discretion.
The Governor’s executive order closing Burr Oak State Park lodge and cabin facilities was made after an investigation and reports by local and state law enforcement agencies convinced him that the health, safety and general welfare of the public attempting to use those facilities were seriously threatened as a result of a labor-management dispute, and that the additional use of state and local enforcement or military officers would not guarantee the health, safety and general welfare of the public but would only aggravate the situation. The Governor, in his executive order, determined that an emergency existed.
The Governor of Ohio was not a party to the lawsuit in the Common Pleas Court of Guernsey County, wherein the judge, after a hearing, announced that he had decided to find the Governor to be in civil contempt for violation of the court’s injunctive order. A copy of the proposed journal entry drawn by the judge is appended to the stipulation of facts in this case. It finds the Governor to be in contempt and orders that he purge himself of contempt by rescinding the executive order of August 3, 1973, and some accompanying rules and an order of the Department of Natural Resources.
The issuance and filing of this executive order with the *134Secretary of State by the Governor of Ohio was done in the performance of his constitutional duties as Governor to maintain law and order and to prevent civil disorder. By such official act he is not amenable to the jurisdiction of the Court of Common Pleas of Guernsey County in a proceeding for contempt arising out of a civil lawsuit. The Court of Common Pleas usurped its jurisdiction in seeking to interfere with the exercise of the supreme executive power of the Governor of Ohio, granted bv the Ohio Constitution. Prohibition is the appropriate and necessary remedy, under the factual situation here, to stop such invasion of executive authority. Of course, the writ of prohibition should issue.